DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received 8/16/2021 for application number 17/402,927. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 8/16/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The information disclosure statement filed 8/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS filed on 8/16/2021 does not provide a copy of each non-patent literature document. It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 2/8/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The NPL documents submitted on 2/8/2022 are entirely in the Chinese language without providing a translation or summarization. Thus it cannot be read by the Examiner, and thus it cannot be considered by the Examiner. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,106,262. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Claim 1 of 11,106,262 contains all the limitations of the instant claim 1 and therefore anticipates the instant claim.  All features of instant dependent claims 2-14 are covered by claims 1-10 of patent 11,106,262 and are therefore rejected accordingly. The other independent claims 15 and 18 of the instant application and their corresponding dependent claims are rejected under the same rationale and are covered by claims 11-14 and 15-18 of patent 11,106,262 respectively. A comparison is shown in the following table.

Instant Application 17/402,927
U.S. Patent 11,106,262
1. A system on chip (SoC) comprising: an integrated circuit package comprising: a core unit having a first core including a first cache memory, a second core including a second cache memory, and a shared cache memory to be shared by at least the first core and the second core; a graphics processing unit (GPU) to execute a graphics workload; a memory controller; a communication bus coupled to the core unit, the communication bus to couple the core unit and the GPU, the communication bus comprising a cache coherent interconnect; a static random access memory; an interface to interface the SoC with another device via a Peripheral Component Interconnect Express (PCle) protocol; a first workload monitor to determine a core workload of the core unit; a second workload monitor to determine the graphics workload of the GPU; a third workload monitor to determine a bus workload for the communication bus; and a power controller to reduce a power consumption of at least the core unit if a thermal value of the SoC exceeds a thermal design power (TDP) limit for the SoC, wherein in a first scenario the power controller is to increase a frequency for the GPU when the graphics workload is greater than a graphics threshold, and in a second scenario to increase a frequency for the core unit and the communication bus.
1. A system on chip (SoC) comprising: an integrated circuit package comprising: a central processing unit (CPU) having a first plurality of cores including a first core to support out-of-order execution of instructions, the first core having a first cache memory, and a second core, the second core asymmetric from the first core, and a shared cache memory to be shared by at least some of the first plurality of cores; a graphics processing unit (GPU) having a second plurality of cores; a memory controller; a communication bus coupled to the CPU, the communication bus to couple the CPU and the GPU; a first workload monitor to determine a core workload of the CPU; a second workload monitor to determine a graphics workload of the GPU; a third workload monitor to determine a bus workload for the communication bus; and a power controller to receive the graphics workload and to dynamically balance power between the CPU and the GPU based at least in part on a thermal design power (TDP) limit for the SoC and a comparison between the graphics workload and a graphics threshold, wherein a power consumption of at least the CPU is to be reduced if a thermal value of the SoC exceeds the TDP limit, wherein in a first scenario the power controller is to increase a frequency for the GPU and cap a frequency for the CPU if the graphics workload is greater than the graphics threshold, and in a second scenario to reduce the frequency for the GPU and increase the frequency for the CPU and the communication bus.

6. The SoC of claim 1, wherein the communication bus comprises a cache coherent interconnect.
2. The SoC of claim 1, wherein the power controller is to dynamically balance power between the core unit and the GPU.
1…a power controller to receive the graphics workload and to dynamically balance power between the CPU and the GPU…
3. The SoC of claim 2, wherein the power controller is to dynamically balance the power between the core unit and the GPU based at least in part on a comparison between the graphics workload and the graphics threshold
1… dynamically balance power between the CPU and the GPU based at least in part on a thermal design power (TDP) limit for the SoC and a comparison between the graphics workload and a graphics threshold…
4. The SoC of claim 1, wherein the power controller is to cap the frequency for the core unit in the first scenario.
1…wherein in a first scenario the power controller is to increase a frequency for the GPU and cap a frequency for the CPU…
5. The SoC of claim 4, wherein the power controller is to reduce the frequency for the GPU in the second scenario.
1… a second scenario to reduce the frequency for the GPU…
6. The SoC of claim 1, wherein the power controller is to reduce a power consumption of at least one of the core unit or the communication bus if the thermal value of the SoC exceeds the TDP limit.
2. The SoC of claim 1, wherein the power controller is to reduce a power consumption of one of the CPU and the communication bus if the thermal value of the SoC exceeds the TDP limit.
7. The SoC of claim 1, wherein the power controller is to receive the bus workload and to dynamically balance power between the core unit and the communication bus based on the TDP limit and a comparison between the bus workload and a bus threshold.
3. The SoC of claim 1, wherein the power controller is to receive the bus workload and to dynamically balance power between the CPU and the communication bus based on the TDP limit and a comparison between the bus workload and a bus threshold.
8. The SoC of claim 7, wherein the power controller, in response to operation of the SoC at the TDP limit, is to increase frequency for the communication bus and cap the frequency for the core unit if the bus workload is greater than the bus threshold, and decrease the frequency for the communication bus and increase the frequency for the core unit if the bus workload is less than the bus threshold.
4. The SoC of claim 3, wherein the power controller, in response to operation of the SoC at the TDP limit, is to increase the frequency for the communication bus and cap the frequency for the CPU if the bus workload is greater than the bus threshold, and decrease the frequency for the communication bus and increase the frequency for the CPU if the bus workload is less than the bus threshold.
10. The SoC of claim 1, wherein the power controller is to reduce the frequency for the core unit and to increase the frequency for the GPU when the SoC is to execute a game application.
8. The SoC of claim 1, wherein the power controller is to reduce the frequency of the CPU and to increase the frequency of the GPU when the SoC is to execute a game application.
11. The SoC of claim 1, wherein the power controller is to receive a hint regarding a future workload and to dynamically balance the power based on the hint.
9. The SoC of claim 1, wherein the power controller is to receive a hint regarding a future workload and to dynamically balance the power further based on the hint.
12. The SoC of claim 1, wherein the power controller is to increase the frequency for the GPU and reduce the frequency for the core unit when the GPU is to execute a producer thread and the core unit is to execute a consumer thread to consume information produced by the producer thread.
10. The SoC of claim 1, wherein the power controller is to increase the frequency for the GPU and reduce the frequency for the CPU when the GPU is to execute a producer thread and the CPU is to execute a consumer thread to consume information produced by the producer thread.
14. The SoC of claim 13, wherein at least the first core comprises an out-of- order processor core.
1. …a first core to support out-of-order execution of instructions…
15. A non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: executing a first workload on at least a first core of a core unit of a system on chip (SoC), the core unit including a first plurality of cores including the first core to support out-of-order execution of instructions, the first core having a first cache memory, and a second core asymmetric from the first core, the core unit further including a shared cache memory, the SoC further including a graphics processing unit (GPU) and a communication bus to couple the core unit and the GPU, the communication bus comprising a cache coherent interconnect; executing a graphics workload on the GPU; receiving, in a power controller, a measure of the first workload and the graphics workload; dynamically controlling, via the power controller, power consumption of the core unit, the communication bus, and the GPU based at least in part on a combination of a thermal limit and a power limit; reducing, by the power controller, a power consumption level of the core unit and the communication bus when a thermal value exceeds the combination of the thermal limit and the power limit; in a first scenario increasing, by the power controller, a frequency for the GPU if the graphics workload is greater than a graphics threshold; and in a second scenario increasing, by the power controller, a frequency for the core unit and the communication bus.
11. A non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: executing a first workload on at least a first core of a central processing unit (CPU) of a platform, the CPU including a first plurality of cores including the first core to support out-of-order execution of instructions, the first core having a first cache memory, and a second core asymmetric from the first core, the CPU further including a cache memory separate from the first plurality of cores, the cache memory to be shared by at least some of the first plurality of cores, the platform further including a graphics processing unit (GPU) including a second plurality of cores and a communication bus to couple the CPU and the GPU; executing a graphics workload on the GPU; receiving, in a power controller, a measure of the graphics workload; dynamically balancing, via the power controller, power between the CPU, the communication bus, and the GPU based at least in part on a combination of a thermal limit and a power limit and a comparison between the graphics workload and a graphics threshold; reducing, by the power controller, a power consumption level of the CPU and the communication bus when a thermal value exceeds the combination of the thermal limit and the power limit; in a first scenario increasing, by the power controller, a frequency for the GPU and capping a frequency for the CPU if the graphics workload is greater than the graphics threshold; and in a second scenario reducing, by the power controller, the frequency for the GPU and increasing the frequency for the CPU and the communication bus.
16. The non-transitory machine-readable medium of claim 15, wherein the method further comprises increasing, by the power controller, the frequency for the GPU and capping the frequency for the core unit when the graphics workload is greater than the graphics threshold.
12. The non-transitory machine-readable medium of claim 11, wherein the method further comprises increasing, by the power controller, the frequency for the GPU and capping the frequency for the CPU when the graphics workload is greater than the graphics threshold.
17. The non-transitory machine-readable medium of claim 15, wherein the method further comprises reducing, by the power controller, the frequency of the core unit and the frequency of the communication bus and increasing the frequency of the GPU during execution of a game application.
13. The non-transitory machine-readable medium of claim 11, wherein the method further comprises reducing the frequency of the CPU and the frequency of the communication bus and increasing the frequency of the GPU during execution of a game application.
18. A system comprising: a system on chip (SoC) comprising: a core unit having a first core to support out-of-order execution of instructions, the first core having a first cache memory, a second core having a second cache memory, and a shared cache memory to be shared by the first core and the second core; a graphics processing unit (GPU); a memory controller; a Peripheral Component Interconnect Express (PCle) interface; a static random access memory; a communication bus coupled to the core unit, the communication bus comprising a cache coherent interconnect; a first workload monitor to determine a core workload of the core unit; a second workload monitor to determine a graphics workload of the GPU; a third workload monitor to determine a bus workload of the communication bus; and a power controller to receive the graphics workload and to dynamically balance power between the core unit, the communication bus, and the GPU based at least in part on a thermal design power (TDP) limit for the SoC and a comparison between the graphics workload and a graphics threshold, wherein a power consumption of at least the core unit is to be reduced if a thermal value of the SoC exceeds the TDP limit, wherein the power controller: in a first scenario is to increase a frequency for the GPU and cap a frequency for the core unit if the graphics workload is greater than the graphics threshold; and in a second scenario to reduce the frequency for the GPU and increase the frequency for the core unit and the communication bus; and a dynamic random access memory (DRAM) coupled to the SoC.
15. A system comprising: a system on chip (SoC) comprising: a central processing unit (CPU) having a first plurality of cores including a first core to support out-of-order execution of instructions, the first core having a first cache memory, and a second core, the second core asymmetric from the first core, and a shared cache memory to be shared by at least some of the first plurality of cores; a graphics processing unit (GPU) having a second plurality of cores; a memory controller; a communication bus coupled to the CPU, the communication bus to couple the CPU and the GPU; a first workload monitor to determine a core workload of the CPU; a second workload monitor to determine a graphics workload of the GPU; a third workload monitor to determine a bus workload for the communication bus; and a power controller to receive the graphics workload and to dynamically balance power between the CPU, the communication bus, and the GPU based at least in part on a thermal design power (TDP) limit for the SoC and a comparison between the graphics workload and a graphics threshold, wherein a power consumption of at least the CPU is to be reduced if a thermal value of the SoC exceeds the TDP limit, wherein the power controller, in a first scenario is to increase a frequency for the GPU and cap a frequency for the CPU if the graphics workload is greater than the graphics threshold, and in a second scenario to reduce the frequency for the GPU and increase the frequency for the CPU and the communication bus; and a dynamic random access memory (DRAM) coupled to the SoC.
19. The system of claim 18, further comprising a point-to-point interconnect to couple the SoC to the DRAM.
16. The system of claim 15, further comprising a point-to-point interconnect to couple the SoC to the DRAM.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 11, 13, 15, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2012/0110352, and further in view of Hendry et al. (hereinafter as Hendry)1 USPAT 9,196,013 and Park et al. (hereinafter as Park) PGPUB 20120102345.
As per claim 1, Branover teaches a system on chip (SoC) [0010: system on a chip (SoC)] comprising: 
an integrated circuit package [0010 and FIG. 1 integrated circuit 2] comprising: 
a core unit having a first core [FIG. 1-2 and 0030: (multicore processor have multiple processing nodes/cores, such as core 11-1 (first core); grouping of cores is a core unit)] including a first cache memory [0031: (processing nodes each have cache memories)], a second core including a second cache memory [FIG. 1-2 and 0031: (core 11-2 (second core) has its own cache memory)], and a shared cache memory to be shared by at least the first core and the second core [FIG. 1 main memory 6]; 
a graphics processing unit (GPU) to execute a graphics workload [0032 and FIG. 1: (GPU processing unit; GPU inherently executes graphics workload)]; 
a memory controller [FIG. 1 memory controller 18];
a communication bus coupled to the core unit [0032 and FIG. 1 north bridge 12], the communication bus to couple the core unit and the GPU [FIG. 1: north bridge 12 couples the core unit to the GPU)], the communication bus comprising a cache coherent interconnect [FIG. 1: north bridge]; 
a static random access memory [0085: static RAM]; 
an interface to interface the SoC with another device via a Peripheral Component Interconnect Express (PCle) protocol [FIG. 1 and 0033: (PCI express bus)]; 
a first workload monitor to determine a core workload of the core unit [0036 and 0044: (power management unit (PMU) 20 manages power consumption based on respective activity levels of workload; PMU 20 monitors the workloads of processing nodes)]; 
a power controller [0037: (thermal control unit 21 within PMU 20)] to reduce a power consumption of at least the core unit if a thermal value of the SoC exceeds a thermal design power (TDP) limit for the SoC [0027-0028: (when TDP limit is reached, cores are throttled, and may include throttling voltage and frequency for all cores)].

Branover does not explicitly mention a second workload monitor to determine the graphics workload of the GPU; a third workload monitor to determine a bus workload for the communication bus; and wherein in a first scenario the power controller is to increase a frequency for the GPU when the graphics workload is greater than a graphics threshold, and in a second scenario to increase a frequency for the core unit and the communication bus.
Hendry teaches a computing system that can be implemented on an integrated chip, and adjust voltage or frequency of a processing component. Hendry is thus similar to Branover. Hendry further teaches a second workload monitor to determine the graphics workload of the GPU [col. 1 line 38 – col. 2 line 34: (existing workload of GPU), col. 5 lines 40-58: FIG. 2 analysis apparatus 202]; wherein in a first scenario the power controller is to increase a frequency for the GPU when the graphics workload is greater than a graphics threshold [col. 6 lines 25-49 and col. 8 lines 4-12: (based on the monitored workload of the GPU, operating level of GPU may be increased; when existing workload is greater than the operational floor (threshold), the operating level is increased to accommodate the existing workload) and col. 1 lines 36-39: (operating level includes operating voltage and/or frequency)].
The combination of Branover with Hendry leads to monitoring and power management of the GPU in addition to the monitoring and power management of CPU cores and TDP in Branover.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include Hendry’s teachings of monitoring workload in GPU and increasing frequency of GPU when the workload is greater than the operational floor in Branover. One of ordinary skill in the art would have been motivated to monitor GPU workload and adjust GPU frequency in Branover because it allows for efficient graphics processing while reducing power consumption as rapid development continues in 2D and 3D graphics technology [col. 1 lines 20-45], thereby improving experiences of users.
Branover and Hendry do not explicitly teach a third workload monitor to determine a bus workload for the communication bus; and in a second scenario to increase a frequency for the core unit and the communication bus. Branover and Hendry do not appear to monitor the workload of a bus or describe increasing a frequency to both the core and the bus.
Park teaches a System on a Chip and changing voltage and clock frequency of a processor. Park is thus similar to Branover and Hendry. Park further teaches a third workload monitor to determine a bus workload for the communication bus [0052: (2nd slave controller 214 monitors the operation of the bus and selects a bus frequency depending on activity of the bus)]; and in a second scenario to increase a frequency for the core unit and the communication bus [0065, 0070: (increase both the bus frequency and current CPU frequency)].
The combination of Branover and Hendry with Park leads to monitoring of workload on the north bridge bus and increasing frequency for the bus and processor in Branover and Hendry.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Park’s teachings of a bus monitor and increasing both CPU and bus frequency in Branover and Hendry. One of ordinary skill in the art would have been motivated to monitor the bus activity in Branover and Hendry because it detects if the bus is operating correctly during a predefined reference time [Park 0062]. One of ordinary skill in the art would have been motivate to increase the frequency of both the bus and the CPU in Branover and Hendry because it improves performance and prevents the bus or CPU from becoming a bottleneck that would slow down the computing system.

As per claim 6, Branover, Hendry, and Park teach the SoC of claim 1, wherein the power controller is to reduce a power consumption of at least one of the core unit or the communication bus if the thermal value of the SoC exceeds the TDP limit [0027-0028: (when TDP limit is reached, cores are throttled, and may include throttling voltage and frequency for all cores)].
As per claim 9, Branover, Hendry, and Park The SoC of claim 1, wherein the shared cache memory comprises a level two cache memory [Branover FIG. 1 main memory 6 is located outside of chip core and is an L2 cache].
As per claim 11, Branover, Hendry, and Park teach The SoC of claim 1, wherein the power controller is to receive a hint regarding a future workload and to dynamically balance the power based on the hint [Hendry claim 1, 7, and 13: (dynamically balancing power to GPU based on prediction (hint)].
As per claim 13, Branover, Hendry, and Park teach the SoC of claim 1, wherein the core unit further comprises a third core, wherein the third core is asymmetric to at least the first core [Branover FIG. 3E: (third core 11-4 is asymmetric compared to first core 11-1 and 11-2 due to the power allocation)].

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Branover, Hendry, and Park further teach a dynamic random access memory (DRAM) coupled to the SoC [Branover 0085].
As per claim 19, Branover, Hendry, and Park teach the system of claim 18, further comprising a point-to-point interconnect to couple the SoC to the DRAM [Branover FIG. 1 interconnections that couple to memory 6 which can be DRAM; note that Nussbaum also teaches this in FIG. 1 and 0048].
As per claim 20, Branover, Hendry, and Park teach the system of claim 18, wherein the SoC comprises an application processor [Park 0038, claim 13, and claim 30: Application processor].


Claims 2-5, 12, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2012/0110352 in view of Hendry et al. (hereinafter as Hendry) USPAT 9,196,013 and Park et al. (hereinafter as Park) PGPUB 20120102345, and further in view of Nussbaum et al. (hereinafter as Nussbaum)2 PGPUB 2011/0022857.
As per claim 2, Branover, Hendry, and Park teach the SoC of claim 1.
Branover, Hendry, and Park do not teach wherein the power controller is to dynamically balance power between the core unit and the GPU.
Nussbaum teaches adjusting power allocation in an SoC for cores and GPU based on workload using different voltage and frequency combinations. Nussbaum is therefore similar to Branover, Hendry, and Park. Nussbaum further teaches wherein the power controller is to dynamically balance power between the core unit and the GPU [0022-0023: (in a workload sample in which GPU operates at half power, allocated power to GPU is reduced by half and provided to cores in the CPU)]. Nussbaum thus teaches dynamically balancing power between the CPU and the GPU.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Nussbaum’s teachings of dynamically balancing power allocation between the GPU and CPU in Branover, Hendry, and Park. One of ordinary skill in the art would have been motivated to do so in Branover, Hendry, and Park in order to fully utilize the amount of power available to improve performance and reduce waste in power allocation.
As per claim 3, Branover, Hendry, Park, and Nussbaum teach the SoC of claim 2, wherein the power controller is to dynamically balance the power between the core unit and the GPU based at least in part on a comparison between the graphics workload and the graphics threshold [0022-0023: (in a workload sample in which GPU operates at half power, allocated power to GPU is reduced by half and provided to cores in the CPU)].

As per claim 4, Branover, Hendry, and Park teach the SoC of claim 1.
Branover, Hendry, and Park do not explicitly teach wherein the power controller is to cap the frequency for the core unit in the first scenario.
Nussbaum teaches adjusting power allocation in an SoC for cores and GPU based on workload using different voltage and frequency combinations. Nussbaum is therefore similar to Branover, Hendry, and Park. Nussbaum further teaches wherein the power controller is to cap the frequency for the core unit in the first scenario [0021: GPU-bounded; 0022: reallocation of power from idle or less active components to the busy components; and 0043: CPU cores may be throttled by imposing a P-state limit on all of the cores (cap frequency) and releasing power margin available to the GPU (increasing frequency of the graphics processor)]. Nussbaum teaches dynamically balancing power allocated between GPU and CPU cores to stay below a TDP such that allocated power is reduced for less active components and increased for busier components (which would be the GPU when system is GPU bounded) by way of frequency control when GPU bounded. Nussbaum determines if GPU is bounded by determining if the workload/activity is above a level that is considered high.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Nussbaum’s teachings of increasing the frequency of a GPU and capping frequency of a core based on the graphic workload in Branover, Hendry, and Park. One of ordinary skill in the art would be motivated to allocate more power to the GPU while reducing the amount of power to cores in Branover, Hendry, and Park to prevent the GPU from being bounded [Nussbaum 0021] while meeting TDP of the SOC. This would lead to improved performance and user experience because the system wait time for the GPU will be reduced when executing a graphic intensive application.

As per claim 5, Branover, Hendry, Park, and Nussbaum teach the SoC of claim 4, wherein the power controller is to reduce the frequency for the GPU in the second scenario [Nussbaum 0022-0023 and 0046: (GPU power allocation is reduced by reducing frequency in order to provide power allocation to other components such as cores) and Park 0065 and 0070: (frequency to CPU and bus is increased, thereby increasing the power allocation to the bus and CPU)].

As per claim 12, Branover, Hendry, and Park teach the SoC of claim 1.
Branover, Hendry, and Park do not teach wherein the power controller is to increase the frequency for the GPU and reduce the frequency for the core unit when the GPU is to execute a producer thread and the core unit is to execute a consumer thread to consume information produced by the producer thread.
Nussbaum teaches adjusting power allocation in an SoC for cores and GPU based on workload using different voltage and frequency combinations. Nussbaum is therefore similar to Branover, Hendry, and Park. Nussbaum further teaches wherein the power controller is to increase the frequency for the GPU and reduce the frequency for the core unit when the GPU is to execute a producer thread and the core unit is to execute a consumer thread to consume information produced by the producer thread [0021: (GPU offloads some tasks to the processor cores and 0043)]. Nussbaum thus teaches dynamically balancing power between the CPU and the GPU, increasing GPU allocation by decreasing CPU allocation, and allowing the GPU to act as a producer and CPU to act as a consumer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Nussbaum’s teachings of dynamically balancing power allocation between the GPU and CPU, and allowing for the GPU to act as the producer and CPU to act as a consumer in Branover, Hendry, and Park. One of ordinary skill in the art would have been motivated to do so in Branover, Hendry, and Park in order to fully utilize the amount of power available to improve performance and reduce waste in power allocation. One of ordinary skill in the art would have been motivated to have the GPU act as a producer and CPU to act as a consumer in order to offload tasks to the CPU so that the GPU can execute workloads that are better suited to for GPUs, which improves efficiency.

Claim 16 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2012/0110352 in view of Hendry et al. (hereinafter as Hendry) USPAT 9,196,013 and Park et al. (hereinafter as Park) PGPUB 20120102345, and further in view of Atkinson PGPUB 2005/0264316.
As per claim 7,  Branover, Hendry, and Park teach the SoC of claim 1.
Branover, Hendry, and Park do not teach wherein the power controller is to receive the bus workload and to dynamically balance power between the core unit and the communication bus based on the TDP limit and a comparison between the bus workload and a bus threshold. Although Park describes monitoring bus workload, and increasing or decreasing bus frequency based on the bus workload, Park does not describe balancing power between core unit and bus based on a TDP limit. And although Branover teaches reducing frequency of components so that the computing device does not reach the TDP, Branover does not describe balancing power between bus and processor.
Atkinson teaches performing corrective actions where speed of a controller may or may not be reduced when sensors determine the device is overheating [0018: temperature sensors may be used to identify such risk (bus and multiple devices as overheating) and 0029], and use of a bus workload monitor [0023: counter may be used to monitor bus traffic and 0027: (counter used to measure amount of activity, and if activity is very high, overheating is suggested and an algorithm may configure the system for low power mode)]. Thus Atkinson is similar to Branover, Hendry, and Park in that frequency of only certain components in a computing device are reduced so that the TDP limit is not reached.
Atkinson further teaches wherein the power controller is to receive the bus workload [0023: provide indications of the amount of bus traffic]and to dynamically balance power between the core unit and the communication bus [0026: configures the system for low power mode (both bus and controller are set to low power mode with reduced frequency) and 0029: (alternatively, the controller can continue to operate at its speed while the bus operate at its reduced frequency due to reduced termination strength)] based on the TDP limit [Atkinson 0026: (power limit that corresponds to unsafe temperature limit; when unsafe temperature is reached, power is reduced to bring temperature down to its limit)] and a comparison between the bus workload and a bus threshold [Atkinson 0027: (counter value is compared to determine if activity is very high; to make this conclusion of a very high activity, counter value must be compared to a value representing a very high activity level, which is a threshold)]. In summary, Atkinson teaches a thermistor or sensor for monitoring temperature, and when it suggests that the temperature may be high, bus activity is evaluated. Bus activity/workload is tracked through a counter and provided to an algorithm to determine if bus activity is very high, which would suggest it is overheating. Thereafter, power control is performed on the bus to reduce power and lower the temperature of the system to below the thermal limit.
It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize Atkinson’s teachings of lowering speed of the bus to allow a controller to continue operating at its operation level when a temperature limit is reached in Branover, Hendry, and Park. One of ordinary skill in the art would be motivated to apply Atkinson’s teachings of selectively lowering bus frequency to allow a controller to continue operating at its operation level in Branover, Hendry, and Park because lowering the speed of a bus is a simple prior method suggested for thermal control [Atkinson 0002] and it allows for processor/controller to maintain its performance. One of ordinary skill in the art would be motivated to lower the speed of the bus based on the detected bus workload because the bus extends across the SoC and covers the most surface area, and reducing frequency of the bus would effectively reduce power consumption and temperature across the SoC as a whole.


Claims 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2012/0110352 in view of Hendry et al. (hereinafter as Hendry) USPAT 9,196,013 and Park et al. (hereinafter as Park) PGPUB 20120102345, and further in view of Wells et al. (hereinafter as Wells) PGPUB 2011/0040940.
As per claim 10, Branover, Hendry, and Park teach the SoC of claim 1.
Branover, Hendry, and Park do not teach wherein the power controller is to reduce the frequency for the core unit and to increase the frequency for the GPU when the SoC is to execute a game application.
Nussbaum teaches adjusting power allocation in an SoC for cores and GPU based on workload using different voltage and frequency combinations. Nussbaum is therefore similar to Branover, Hendry, and Park. Nussbaum further teaches wherein the power controller is to reduce the frequency for the core unit and to increase the frequency for the GPU [0043: (CPU cores may be throttled and releases the power margin available to the GPU)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Nussbaum’s teachings of dynamically balancing power allocation between the GPU and CPU in Branover, Hendry, and Park. One of ordinary skill in the art would have been motivated to do so in Branover, Hendry, and Park in order to fully utilize the amount of power available to improve performance and reduce waste in power allocation.
Branover, Hendry, Park, and Nussbaum do not teach performing the reducing in frequency to the core unit to increase the frequency for the GPU when the SoC is to execute a game application.
Wells teaches resource allocation between a CPU and GPU based on their respective workloads. Thus Wells is similar to Branover, Hendry, Park, and Nussbaum in that resources are reallocated from a CPU to GPU under heavy GPU workloads for a SOC. Wells further teach performing the reallocation when the processor is to execute a game application [0041: GPU would get most of the resources during a Gfx-heavy workload].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Wells’ teaching of reallocating resources to a GPU when executing a game in Branover, Hendry, Park, and Nussbaum. One of ordinary skill in the art would be motivated to perform the dynamic reallocation when executing a game because game applications have graphics intensive workloads, and using the dynamic reallocation in Branover, Hendry, Park, and Nussbaum will lead to faster and smoother execution of a gaming application. 
Claim 17 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2012/0110352 in view of Hendry et al. (hereinafter as Hendry) USPAT 9,196,013 and Park et al. (hereinafter as Park) PGPUB 20120102345, and further in view of Grochowski et al. (hereinafter as Grochowski) PGPUB 2006/0095807.
As per claim 14, Branover, Hendry, and Park teach the SoC of claim 13.
Branover, Hendry, and Park do not teach wherein at least the first core comprises an out-of- order processor core.
Grochowski teaches providing a fixed power budget to a processor and adjusting power limits to cores of the processor. Grochowski is thus similar to Branover, Hendry, and Park. Grochowski further teaches wherein the core unit further comprises a third core, wherein the third core is asymmetric to at least the first core [0026-0028 and 0053: (asymmetric large cores and small cores)], wherein at least the first core comprises an out-of- order processor core [0026: (large core may be an out-of-order core)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Grochowski’s teachings of an out-of-order core in Branover, Hendry, and Park. One of ordinary skill in the art would have been motivated to provide an out-of-order core in Branover, Hendry, and Park because it provides techniques to reduce execution latency [Grochowski 0003], which provides high performance.


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. claim 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/           Primary Examiner, Art Unit 2186                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS submitted on 8/16/2021.
        2 Cited in IDS submitted 2/8/2022.